Citation Nr: 0403369	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  00-01 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
as secondary to service-connected residuals of a hysterectomy 
with left oophorectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1987 to April 
1987, and from August 1989 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1999 RO decision which denied service 
connection for a psychiatric disorder as secondary to 
service-connected residuals of a hysterectomy with left 
oophorectomy.  In October 2001, the veteran withdrew her 
prior request for a Board hearing.


FINDINGS OF FACT

The veteran's current psychiatric disorder began years after 
service, was not caused by any incident of service, and was 
not caused or worsened by service-connected residuals of a 
hysterectomy with left oophorectomy.


CONCLUSIONS OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from March 1987 
to April 1987, and from August 1989 to July 1992.  Her 
service medical records are negative for any indication of a 
psychiatric disorder during service.

A post-active duty service department examination in January 
1994 showed a normal psychiatric evaluation.

VA medical records from the mid-to-late 1990s show the 
veteran was treated from various ailments, and the first 
mention of psychiatric problems was in 1996.  In December 
1996, she was hospitalized with symptoms of depression.  It 
was indicated that her major stressor was her involvement in 
an abusive relationship with her ex-husband.  Discharge 
diagnoses included depressive disorder not otherwise 
specified, partner relational problems, and nicotine 
dependence.  In December 1996 and January 1997, she was 
hospitalized with indications of depression and suicidal 
ideation.  She was discharged with diagnoses of depressive 
disorder not otherwise specified and generalized anxiety 
disorder.  A hospitalization in January 1997 noted drug abuse 
and discharge diagnoses of benzodiazepine abuse or dependence 
and other or unspecified abuse, mood disorder not otherwise 
specified, and borderline personality traits.  Diagnosis 
following a hospitalization in January and February of 1997 
was mood disorder not otherwise specified.  Treatment records 
from this time note that she was homeless and depressed.  
Treatment notes from December 1998 show that she was 
experiencing mood swings and had difficulty sleeping.  She 
was hospitalized in December 1998 with indications of passive 
suicidal ideation and depression.  She reported drug use, 
difficulty with sleeping for extended periods of time, and 
difficulty with her family relationships at this time.  
Diagnoses at discharge were bipolar disorder with a recent 
episode of depression, and a history of substance abuse.  In 
February 1999 she was hospitalized with increasing depression 
and a recent manic episode.  At discharge she was diagnosed 
with bipolar disorder with manic episode, panic disorder, and 
major depressive episode.  A June 1999 hospitalization 
following symptoms of depression and relationship problems 
yielded diagnoses of adjustment disorder, bipolar disorder 
(manic by history), and borderline personality traits.  

Private medical records show the veteran undergoing a state 
disability examination in March 1997.  She reported physical 
and emotional abuse from her ex-husband for many years.  She 
described symptoms such as depression.  The examiner noted 
that abusive relationships appeared to be a major impediment 
in the veteran's life.  Diagnostic impressions were recurrent 
major depressive disorder, superimposed on dysthymic disorder 
which was chronic with anxious features, and dependent and 
histrionic personality features.  Private records from 
October 1997 show that she was hospitalized with symptoms 
such as depression as a result of difficulty in her family 
relationships.  At discharge she was diagnosed with mixed 
bipolar disorder with psychosis.  A private medical statement 
in June 1998 indicates that she was being treated in a 
medication clinic for mixed phase bipolar disorder, and 
continued to experience poor energy, depressed mood, anxiety, 
and nightmares.  A psychological evaluation given in July 
1998 found that she was depressed in her mood and affect.  
She reported mood swings with episodes of depression and 
mania.  Possible substance abuse was indicated.  The 
examiner's diagnoses were mixed type bipolar disorder (in 
partial remission) and personality disorder not otherwise 
specified with borderline features.  

Social Security Administration (SSA) records from September 
1997 found that the veteran had a primary diagnosis of 
affective/mood disorders, but found in November 1998 that she 
was not disabled or under a disability.

In September 1997, the RO granted service connection for a 
hysterectomy (removal of the uterus) with left oopherectomy 
(removal of the left ovary) which reportedly had occurred 
during service in 1990.  The veteran had a right oopherectomy 
(removal of the right ovary) in 1986, prior to any of her 
active duty, and such is non-service-connected.

In January 1999, the veteran filed her claim for service 
connection for a psychiatric disorder as secondary to 
service-connected residuals of a hysterectomy with left 
oophorectomy. 

In February 2000, the veteran was again hospitalized, 
following complications from an April 1999 tooth extraction.  
At the time of her discharge she was diagnosed with bipolar 
manic disorder by history and borderline personality traits.  

VA outpatient records from January 2002 show the veteran was 
treated for psychiatric symptoms.  She was diagnosed with 
hypomanic bipolar disorder with rapid cycling, and 
generalized anxiety disorder.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate her claim.  Relevant 
medical records have been obtained, and a VA examination is 
not warranted under the circumstances of the case.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A personality disorder is not a disability for VA 
compensation purposes and may not be service-connected.  
38 C.F.R. § 3.303(c).

Service connection will be rebuttably presumed for certain 
chronic diseases, including psychoses, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439 (1995). 

The veteran is service-connected for residuals of a 
hysterectomy with left oophorectomy.  She seeks service 
connection for a psychiatric disorder as secondary to this 
condition.  Her service medical records from her 1987 and 
1989-1992 periods of active service show no indication of a 
psychiatric disorder.  Post-service medical records do not 
show a psychiatric disorder until 1996, a few years after 
service, and beyond the one-year period for presumptive 
service connection.  Medical records since 1996 show 
diagnoses of various psychiatric disorders.

While the evidence establishes that the veteran currently has 
a psychiatric disorder, it appeared a few years after 
service, and the medical evidence does not link any 
psychiatric disorder to any incident of service or to the 
service-connected residuals of a hysterectomy with left 
oophorectomy.  The Board finds that a VA examination with 
opinion is not warranted in this case, as there is no 
competent evidence which would indicate that any current 
psychiatric disorder is the result of any event, injury, or 
disease occurring in service, or that it could be related to 
the service-connected residuals of a hysterectomy with left 
oophorectomy.  There are no proven predicate facts upon which 
a doctor could give a competent nexus opinion.  See 38 C.F.R. 
§ 3.159(c)(4).  The veteran's own lay assertions as to 
diagnosis and etiology of a psychiatric disorder are not 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The weight of the credible evidence establishes that a 
current psychiatric disorder began years after service, was 
not caused by any incident of service, and was not caused or 
worsened by the service-connected residuals of a hysterectomy 
with left oophorectomy.  A psychiatric disorder was not 
incurred in or aggravated by active service, and is not 
proximately due to or the result of a service-connected 
disability.  The requirements for direct or secondary service 
connection for a psychiatric disorder are not met.  The 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).    






ORDER

Service connection for a psychiatric disorder, claimed as 
secondary to residuals of a hysterectomy with left 
oophorectomy, is denied.






	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



